Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nadya Reingand on January 21, 2022.

The application has been amended as follows: 

1. (Currently amended) A method for producing a relief image on a metal base, including a formation of a resist pattern on surface of the metal base and an etching of metal sections, unprotected by the resist pattern, having for the metal base an electrode potential that is more negative than an electrode potential of copper, or copper 

5. (Currently amended) A method according to claim 1, wherein areas of the resist that are located [[of]] more than 2 mm from a resist edge are covered with a chemically resistant material before etching.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious a process of etching a base metal having an electrode potential that is more negative than an electrode potential of copper, or copper alloy that is deposited as a resist, wherein the etching is carried out in a solution containing at least a copper salt of not more than 100 g/1 in terms of metal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716